Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLEMENTAL ACTION
2.	Another supplemental action is sent to correct the statement, namely, “IDS filed 03/30/2016” set forth in paragraph 2 (b) of the previous Corrected Notice of Allowance action mailed 02/23/2022 to “IDS filed 02/09/2022”.  See correction highlighted below. 

3.	Per printer rush dated 02/10/2022, initialed and signed IDS filed 02/09/2022 is attached.  
a) 	The IDS filed 02/09/2022 is entered and considered since it is submitted in compliance with the IDS requirements (i.e., the fee, statement, and content requirements) set forth in the 37 CFR 1.97 (d) and (e) (1) and 37 CFR 1.98, after the notice of allowance, on or before the payment of an issue fee.
b)	The attached IDS filed 02/09/2022 does not affect patentability because the cited reference does not read on the instant claims.  Specifically, English Translation of JP 2003-147052 (herein referred to as “JP ‘052”) only discloses a flame retardant epoxy resin composition comprising, among other things, an expansive graphite (Paragraph [0025] and see also [abstract]).  However, JP ‘052 individually or in combination with other cited references do not teach or would have suggested the claimed expandable graphite having the particular ratio of major axis and thickness, and a second filler that is different from the first filler to prepare a resin composition for casting. 
Accordingly, the reasons for allowance mailed 01/25/2022 remains valid.

Election/Restrictions
4.            Claims 1-3, 5-7, and 12-21 are directed to allowable products (i.e., “a resin composition” and “a cured product of the same”). Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 (“a molded body”), 9 (“a method for producing a molded body”); 10 (“a film capacitor”), and 11 (“a method for producing a film capacitor”), previously withdrawn from consideration as a result of a restriction requirement, are now subject to being rejoined.  Specifically, since the withdrawn claims contain the same limitations as those in allowable product claims, it is clear that applicants have fulfilled the conditions for rejoinder of claims 8-11 to claims 1-3, 5-7, and 12-21.  Claims 8-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
5.            Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/31/2021 is hereby withdrawn. 
6.	In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

7.	These claims are renumbered as follows:
Claim 1-3 remain as “Claims 1-3”.
Claim 5 becomes Claim 4, which depends on claim 1; reads as “The resin composition according to claim 1”. 

Claim 7 becomes Claim 6, which depends on claim 1; reads as “A cured product of the resin composition according to claim 1.”
Claim 8 becomes Claim 7, which depends on claim 1; reads as “A molded body comprising: an element and a sealing portion that seals the element, wherein the sealing portion contains the resin composition according to claim 1”. 
Claim 9 becomes Claim 8, which depends on claim 1; reads as “A method for producing a molded body, the method comprising casting the resin composition according to claim 1”.
Claim 10 becomes Claim 9, which depends on claim 1; reads as “A film capacitor comprising: a film capacitor element and a sealing portion that seals the film capacitor element, wherein the sealing portion contains the resin composition according to claim 1”.
Claim 11 becomes Claim 10, which depends on claim 1; reads as “A method for producing a film capacitor, the method comprising casting the resin composition according to claim 1”. 
Claim 12 becomes Claim 11, which depends on claim 1; reads as “The resin composition according to claim 1”.
Claim 13 becomes Claim 12, which depends on claim 1; reads as “The resin composition according to claim 1”.
Claim 14 becomes Claim 13, which depends on claim 1; reads as “The resin composition according to claim 1”.
Claim 15 becomes Claim 14, which depends on claim 1; reads as “The resin composition according to claim 1”.

Claim 17 becomes Claim 16, which depends on claim 1; reads as “The resin composition according to claim 1”.
Claim 18 becomes Claim 17, which depends on claim 1; reads as “The resin composition according to claim 1”.
Claim 19 becomes Claim 18, which depends on claim 1; reads as “The resin composition according to claim 1”.
Claim 20 becomes Claim 19, which depends on claim 1; reads as “The resin composition according to claim 1”.
Claim 21 becomes Claim 20. 

Reasons for Allowance
8.	Claim 1 was amended to include the limitations, “a first filler containing expandable graphite” and “a ratio of a major axis of the first filler with respect to a thickness of the first filler is 3 or more and less than 20” which is supported at Page 3, Paragraph [0010] and Pages 13-14, Paragraphs [0040]-[0041] of the specification as originally filed. 
	The applicants also amended claims 5 and 13 to include the term “further” which is supported at Page 11, Paragraph [0034] of the specification as originally filed.  
	Lastly, new claim 21 was added which is supported at Page 10, Paragraph [0010], Page 3, Paragraph [0011], Pages 13-14, Paragraph [0040]-[0041], Page 17, Paragraph [0047], and Page 16, Paragraph [0045], together with Page 30, Paragraph [0078], of the specification as originally filed.  See also top of Page 6 of Applicants’ Remarks filed 11/30/2021. 

	See Claim Amendment filed 11/30/2021.
9.	The claim objection set forth in paragraph 10 of the prior Office action mailed 08/31/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 3 to correct its informality. 
	See Claim Amendment filed 11/30/2021. 
10.	For record purposes, it is noted that the term “scale-like” graphite listed in claim 13 is defined at Page 12, Paragraph [0037], of the present specification. 
11.	The present claims are allowable over the prior art reference of record, namely, English Translation of JP 2010-773031, Shimamoto et al. (WO 2016/031910; utilized US 2017/0253691 as its English Equivalent), and Oka et al. (US 2015/0017450). 
12.	Upon further consideration in light of the arguments provided by applicants at Pages 8-13 of their Remarks filed 11/30/2021, the 103 rejections set forth in paragraphs 12-15 of the previous Office action mailed 08/31/2021 are no longer applicable and thus, withdrawn.  Specifically, none of these references cited individually or in combination teaches or would have suggested the presently claimed particular resin compositions. 
	Moreover, for the same reasons set forth above, the obviousness type double patenting rejection based on the claims of US Application no. 16/759,630 in view of Shimamoto et al. set forth in paragraph 11 of the previous Office action mailed 08/31/2021 is no longer applicable and thus, also withdrawn.  
	Accordingly, claims 1-3 and 5-21 are deemed allowable over the prior art references of record.
Correspondence
13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 07/20/2020.